JOSEPH TODD THOMPSON, EXECUTOR OF THE ESTATE OF CHARLES FROST, DECEASED, AND MARGIE FROST, WIDOW IN HER OWN RIGHT
v.
BELDEN INC., RPM, INC. D/B/A BONDEX INTERNATIONAL, INC., CLEAVER BROOKS, CONWED CORPORATION, CROUSE-HINDS, CROWN BOILER COMPANY, EATON CORP., GENERAL ELECTRIC COMPANY, GRAYBAR ELECTRIC COMPANY, THE OKONITE COMPANY, UNION CARBIDE CORPORATION AND CBS CORPORATION, SUCCESSOR-IN-INTEREST TO WESTINGHOUSE CORPORATION.
PETITION OF: CROUSE-HINDS.
No. 415 EAL 2010.
Supreme Court of Pennsylvania, Eastern District.
July 12, 2011.

ORDER
PER CURIAM:
AND NOW, this 12th day of July, 2011, the Petition for Allowance of Appeal is DENIED.